NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SERGIO LAPARRA,                                 No.    17-56278

                Plaintiff-Appellant,            D.C. No. 2:15-cv-09356-GW-DTB

 v.
                                                MEMORANDUM*
ELAINE C. DUKE, Acting Secretary of the
U.S. Department of Homeland Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Sergio Laparra appeals pro se from the district court’s summary judgment in

his employment discrimination action alleging violations of Title VII and the

Rehabilitation Act. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2003), and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      The district court properly granted summary judgment on Laparra’s Title

VII claims because Laparra failed to raise a genuine dispute of material fact as to

whether defendant treated similarly situated employees more favorably. See Leong

v. Potter, 347 F.3d 1117, 1124-25 (9th Cir. 2003) (summary judgment appropriate

where plaintiff fails to make out a prima facie case by not having evidence of

similarly situated individuals); Vasquez, 349 F.3d at 641 (“[I]ndividuals are

similarly situated when they have similar jobs and display similar conduct.”).

      The district court properly granted summary judgment on Laparra’s

disability discrimination claim under the Rehabilitation Act because Laparra failed

to raise a genuine dispute of material fact as to whether defendant discriminated

against him because of his alleged disability. See Walton v. U.S. Marshals Serv.,

492 F.3d 998, 1005 (9th Cir. 2007) (elements of prima facie case of disability

discrimination under the Rehabilitation Act).

      We reject as without merit Laparra’s arguments regarding discovery.

      AFFIRMED.




                                          2                                     17-56278